Citation Nr: 1745315	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  15-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to waiver of post-9/11 GI Bill overpayments of $4865.35 for tuition and fees and $462.00 for housing.  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2007 to May 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2015 decision of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma denying the Veteran's claim for a waiver of educational debt.  
 
In June 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In June 2014, the Veteran withdrew from classes for which he had received post-9/11 GI bill benefits, and a debt of $4865.35 for tuition and fees and $462.00 for a housing allowance was created. 

2.  Collection of the debt would deprive the Veteran and his family of basic necessities.  


CONCLUSION OF LAW

Given the facts of the situation (as noted below), recovery of the overpayment of education benefits in the amounts of $4865.35 and $462.00 would be against equity and good conscience.  38 U.S.C.A. §§ 501, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA does not apply to a claim for relief under Chapter 53 of Title 38 of the United States Code (pertaining to waiver of recovery of overpayments).  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (citing Barger v. Principi, 16 Vet. App. 132 (2002)).

Legal Criteria

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302.  If there is not a finding of fraud, misrepresentation, or bad faith, then it must be determined whether the evidence establishes that recovery of the overpayment indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  If the recovery is found to be against equity and good conscience, then recovery of overpayment may be waived.  38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  Id.  In making this determination, the following elements may be considered: (1) whether actions of the debtor contributed to creation of the debt; (2) weighing fault of the debtor against VA fault; (3) whether collection would deprive debtor or family of basic necessities; (4) whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended; (5) whether failure to make restitution would result in unfair gain to the debtor; and (6) whether reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  Id.   

Fault should be considered relative to the degree of control the Veteran had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether the debtor's actions were those expected of a person exercising a high degree of care, with due regard for the debtor's contractual responsibility to the government.  The age, financial experience, and education of the debtor should also be considered in these determinations.

Factual Background 

In June 2014, the Veteran enrolled in the June to September 2014 term at a career college.  VA paid the school $5850 for tuition and fees and issued the Veteran an $1116.50 housing allowance.  In July 2014, VA received notification that the Veteran had withdrawn from his classes, effective June 18, 2014. 

In July 2014, VA notified the Veteran of his debt.  Later that month, the Veteran submitted a written statement on a VA Form 9 asking for the debt to be waived 
VA apparently did not acknowledge the Veteran's waiver request, and in December 2014 started to garnish his VA compensation to repay the debt.  In December 2014, the Veteran submitted a Form 5655 Financial Status Report (FSR) indicating that he was supporting six children on a monthly income of $2049 with monthly expenses of $1957.  On this form and in a separate written statement, he reported that VA's garnishment of his income had caused eviction proceedings, food insecurity, and worsening of his mental health.  He also disputed the amount of the $4865.35 for tuition overpayment because he believes the school mishandled the amount that was not refunded.

In February 2015, the VA Committee on Waivers and Compromises denied the Veteran's request for a waiver of this debt.  The Committee reasoned that the allowing the Veteran to retain benefits for periods of non-attendance would be unjust enrichment at the expense of the government.  The Committee also determined that the Veteran had not established financial hardship and found no mitigating circumstances surrounding the Veteran's withdrawal from school.

In support of his claim for a waiver of this debt, the Veteran submitted a March 2015 letter from a veterans support organization showing that his family needed the organization's assistance to secure stable housing and pay utilities.  In March 2017, he submitted an updated FSR showing a monthly income of $1763 with expenses of $2271. 

In his June 2017 hearing, the Veteran explained that he withdrew from classes because he perceived the school was misusing veterans' educational funds.  He noted that the school is no longer in operation.   He testified that he does not receive any military retirement or disability payments, aside from his VA compensation.  He also testified that the garnishment of his VA compensation had caused his family to have periods of homelessness.  Even when they were housed, the reduced income resulted in their utilities repeatedly being shut off.    

Analysis 

As a preliminary matter, in a claim for waiver of recovery of overpayment, if a veteran challenges the validity of the debt, that issue must be adjudicated by the AOJ.   In this case, the Veteran may have questioned the amount owed in a December 2014 written statement and during his June 2017 hearing; however, upon review it appears he is primarily challenging how his former school handled the amount of tuition forfeited after he withdraw rather than the actual amount of the overpayment.   In any case, the AOJ adjudicated the validity of the debt in its February 2015 statement of the case (SOC), and the Board finds no reason to determine that the amount of debt is not valid.  

Turning to the merits of the underlying issue, the Board finds that there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in this case.  Thus, the Board finds that he is eligible for consideration of a waiver of recovery of the overpayment at issue.  See 38 U.S.C.A. § 5302; Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Consequently, the analysis will turn to whether equity and good conscience require a favorable decision.  While the Board is cognizant of the importance of all the relevant factors listed above, it notes undue hardship is of particular importance here.

In this case, the Veteran's financial hardship is obvious.  He testified that he and his family were homeless, faced food insecurity, and had utilities shut off.  Accordingly, the Board concludes further collection of the debt would deprive the Veteran and his family of basic necessities.  Continuing to garnish his VA compensation would also defeat the objective of educational benefits in that it would likely prevent him continuing his education and increasing his earning potential in the future.  In terms of unjust enrichment, the Veteran may have received a financial benefit, but he did not receive educational credits or a usable academic credential from the school.  Regarding balancing of faults, the Veteran was likely aware of VA policies regarding the need to repay educational debt.  However, the government is also responsible for stewardship of funds advanced on behalf of veterans.  As noted by the Veteran, there are concerns about for-profit schools and their aggressive targeting of post-9/11 GI Bill veterans for enrollment.  

In light of the above, the Board finds there is competent and credible evidence that the Veteran and his family would be deprived of basic necessities if the debt was collected.  The other factors relating to equity and good conscience were considered and either support or are neutral to waiver.  Accordingly, because recovery of the debt would be against equity and good conscience; the debt is waived.


ORDER

Waiver of recovery of the overpayment of education benefits in the amounts of $4865.35 and $462.00 is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


